UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7661


MINYARD DAVIS,

                 Plaintiff - Appellant,

          and

MILTON BROWN; FRANCISCO HERNANDEZ; WAYNE MCKINSEY,

                 Plaintiffs,

          v.

DAVID SIMONS, Superintendent; EDWARD TAYLOR, III, Assistant
Superintendent; T. D. HATCHETT, Major Chief of Security,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00006-RAJ-DEM)


Submitted:   February 25, 2016                Decided:    March 1, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Minyard Cass Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Minyard Davis appeals the district court’s order dismissing

without    prejudice      his    42   U.S.C.        § 1983    (2012)    complaint   for

failure to comply with a court order.                   Rule 41(b) of the Federal

Rules of Civil Procedure permits a district court to dismiss an

action based on a plaintiff’s failure to comply with any order.

Where a litigant has ignored a district court’s express warning

that noncompliance will result in dismissal, it is appropriate

for the court to dismiss the case.                   See Ballard v. Carlson, 882

F.2d 93, 95–96 (4th Cir. 1989).                      Based on our review of the

record in this case, we discern no abuse of discretion in the

district      court’s    ruling.         We       therefore    affirm   the    district

court’s order.          See Davis v. Simons, No. 2:14–cv–00006–RAJ-DEM

(E.D.   Va.    Sept.    15,     2015).        We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               AFFIRMED




                                              2